UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1659



THOMAS N. ENGLISH,

                                            Plaintiff - Appellant,

          versus


COLUMBUS CORRECTIONAL INSTITUTION, J. R. HUNT,
JR., Individually and in his official capacity
as Superintendent of Columbus Correctional
Institution; CALVIN DUNCAN, Individually and
as an employee of Columbus Correctional Insti-
tution; COLUMBUS COUNTY SHERIFF'S DEPARTMENT;
JIMMY P. FERGUSON, Individually and as Sheriff
of Columbus County; NORTH CAROLINA DEPARTMENT
OF CORRECTION,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Wilmington. W. Earl Britt, Senior Dis-
trict Judge. (CA-99-156-7-BR)


Submitted:   September 8, 2000        Decided:   September 15, 2000


Before LUTTIG and KING, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.
Thomas N. English, Appellant Pro Se. Neil Clark Dalton, OFFICE OF
THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North Carolina; G.
Christopher Olson, WOMBLE, CARLYLE, SANDRIDGE & RICE, Raleigh,
North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Thomas N. English seeks to appeal the district court’s order

dismissing his civil action.     We dismiss the appeal for lack of

jurisdiction because English’s notice of appeal was not timely

filed.

     Parties are accorded thirty days after entry of the district

court’s final judgment or order to note an appeal, see Fed. R. App.

P. 4(a)(1), unless the district court extends the appeal period

under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6).      This appeal period is “mandatory and

jurisdictional.”    Browder v. Director, Dep’t of Corrections, 434

U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S.

220, 229 (1960)).

     The district court’s order was entered on the docket on Febru-

ary 11, 2000.     English’s notice of appeal was filed on May 10,

2000.    Because English failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we grant

the Appellees’ motion to dismiss the appeal as untimely.    We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           DISMISSED




                                  3